Citation Nr: 9920353	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for recurrent 
dislocation of the right shoulder, post-operative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1969 to July 1971. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied reopening the claim for 
service connection of a right shoulder condition. 

By a May 1998 rating decision, the RO denied service 
connection for posttraumatic stress disorder.  The veteran 
has not filed a notice of disagreement as to this claim.  In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision).  


REMAND

On review of the claims file, the veteran raised the issue of 
clear and unmistakable error (CUE) during the October 1997 
personal hearing as to the unappealed May 1991 RO decision 
which denied service connection for recurrent dislocation of 
the right shoulder, post-operative.  Transcript, hereinafter 
T., at 7-8.  The Board notes that the CUE issue was mentioned 
in the December 1997 supplemental statement of the case 
issued, after the hearing with the hearing officer, 
concluding that the unappealed May 1991 rating decision was 
not clearly and unmistakably erroneous.  It is significant to 
note that the supplemental statement of the case was silent 
as to the pertinent law and regulations governing the CUE 
claim.  

It is apparent not only from the transcript of the April 1999 
travel Board hearing, but on review of the RO notice 
accompanying the December 1997 supplemental statement of the 
case, that the veteran was not provided a VA Form 9 or proper 
notice of appellate rights with respect to initiating an 
appeal of the CUE claim by filing a notice of disagreement.  
Travel Board hearing, hereinafter TB., at 2-3. 

In reviewing the posture of this case, it is evident that the 
issue of whether there was CUE in the May 1991 rating 
decision is "inextricably intertwined" with the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for recurrent 
dislocation of the right shoulder, post-operative.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Obviously, a finding of 
CUE would render the May 1991 determination not final.  38 
C.F.R. § 3.105(a) (1998).  As such, the outcome of the 
unadjudicated CUE issue could materially affect the result of 
the currently certified issue on appeal, whether new and 
material evidence has been submitted to reopen the claim for 
service connection for recurrent dislocation of the right 
shoulder, post-operative.  Hence, the Board is of the opinion 
that the issue of whether the unappealed May 1991 rating 
decision contained CUE should be resolved prior to the final 
appellate consideration of the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for recurrent dislocation of the right 
shoulder, post-operative.  These issues are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered.  

In that regard, the Board observes that the prior claims 
asserting new and material evidence had been submitted to 
reopen the claim of service connection for recurrent 
dislocation of the right shoulder were adjudicated by the RO 
applying the test articulated in Colvin.  The Board stresses 
that the United States Court of Appeals for the Federal 
Circuit has invalidated the materiality test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge v. West, 
155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  In light of the 
ruling in Hodge, the RO on remand should analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, it must be determined whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if new 
and material evidence has been presented, then immediately 
upon reopening the claim, it must be determined whether, 
based on all the evidence of record in support of the claim, 
presuming the credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well-grounded, the decision maker may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters and Elkins, both supra; see also Manio v. 
Derwinski, 1 Vet. App. 140, 145-46 (1991).

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the Board 
determines that it is necessary to return this case to the RO 
for further development.  Accordingly, the case is remanded 
for the following action:

1. The RO should formally adjudicate the 
issue of whether the unappealed rating 
decision of May 1991, which denied 
service connection for recurrent 
dislocation of the right shoulder, 
post-operative, contained clear and 
unmistakable error.  If the 
determination remains adverse to the 
veteran, provide the veteran and his 
representative with notice of 
appellate rights, specifically the 
right to file a notice of disagreement 
within one year of notice of the 
adverse determination.  

2. If the claim is placed in appellate 
status with the filing of a notice of 
disagreement, the RO should issue a 
statement of the case with the 
applicable law and regulations 
regarding the claim of CUE.

3. Inasmuch as the CUE claim is 
"inextricably intertwined" with the 
issue of whether new and material 
evidence has been submitted to reopen 
a claim for service connection for 
recurrent dislocation of the right 
shoulder, post-operative, following 
adjudication of the CUE claim, the RO 
should readjudicate the right shoulder 
claim based on finality in light of 38 
C.F.R. § 3.156(a) and Hodge, Winters, 
and Elkins, all supra. 

4. If any benefit sought on appeal, for 
which a notice of disagreement has 
been filed remains denied, the veteran 
and his representative, if any, should 
be furnished a supplemental statement 
of the case with the applicable law 
and regulations and given the 
opportunity to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration.  The purpose of this remand is to 
assist the veteran in the development of the claim.  No 
inference should be drawn regarding the merits of the claim, 
and no action is required of the veteran until further 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



